In an action, inter alia, to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Balter, J.), entered July 12, 2006, which denied his motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the appeal is dismissed, without costs or disbursements, as the order was superseded by an order of the same court entered December 12, 2006, made upon reargument (see McDonald v Stroh, 44 AD3d 720 [2007] [decided herewith]). Crane, J.P., Ritter, Fisher, Covello and Dickerson, JJ., concur.